Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because of the numerous issues under § 112 regarding “a thickness equal to a light uniformizing distance required by the electroluminescent chips.”  A detailed explanation follows.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1 rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Claim 1 is limited to the thickness of the transparent substrate being equal to a “light uniformizing distance.”  The only disclosure relating to this limitation is the final paragraph of page 10 of the specification, stating that the pitch and/or the light emitting angle of the LEDs mounted thereon may have something to do with the light uniformity through the transparent substrate for a given thickness. The use of the word “may” suggests the inventors are uncertain of what may or may not happen and are guessing as to a potential result.
may be decreased as the LED pitch decreases, while silent as to what degree the distance may be decreased to a corresponding pitch decrease. No clear direction or working example is provided.  There is no explanation at all of how the emitting angle of the LEDs affects the uniformizing distance at all. “Light uniformizing” is not a term of art and therefore the breadth of the claim is uncertain, and it is further uncertain if the person of ordinary skill in the art would understand what it means.  The person of ordinary skill has the barest instruction on how to experiment with the pitch of the LEDs since it is unclear if this pitch reduction to thickness reduction is linear or exponential, and no instruction whatsoever regarding the exit angle, so no experimentation is possible. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 is limited to the thickness of the transparent substrate being a thickness equal to a light uniformizing distance required by the electroluminescent chips. However, as discussed above, there is little to no support for what this uniformizing distance is, or how it is derived. Therefore, it is impossible for the public to know what this thickness is and therefore when this device is infringed; any thickness of a transparent substrate having some pitch of LEDs mounted thereon could read on the required thickness as described by the applicants. As a result, the claim and all dependent claims are rendered indefinite.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 5955837 to Horikx et al. (Horikx).
Regarding Claim 1, Horikx teaches an electroluminescent device, comprising: 
a transparent substrate 2 and array of electroluminescent chips 7/3/5 located on the transparent substrate (although one is shown, an array is implicit since Horikx is directed at a display which would require an array of LEDs); 
wherein light-emitting surfaces of the electroluminescent chips are attached to the transparent substrate (see Fig. 3 for example); and
wherein the transparent substrate is a transparent substrate (Horikx teaches the LED 3 may be flexible, Col. 5 line 20, which would require a flexible substrate for it to flex), and the flexible transparent substrate has a thickness equal to a light uniformizing distance required by the electroluminescent chips (see above, the thickness of 2 is considered to be a “light uniformizing distance”).
Horikx does not explicitly teach that the substrate is flexible. However, Horikx teaches that the LED 3 may be flexible (Col. 5 line 20).  It would have been obvious to the person of ordinary skill at the time of filing to modify Horikx to include a flexible substrate in order to enjoy the benefit of having a flexible LED, since without a flexible substrate the effort to form a flexible LED is wasted.

Regarding Claim 2, Horikx teaches the electroluminescent device of claim 1, further comprising a light uniformizing structure (3, scattering of light would cause it to become uniform across the structure 3) attached to a side of the transparent substrate away from the electroluminescent chips, wherein an orthographic projection area of the light uniformizing structure on the transparent substrate at least covers the electroluminescent chips.

Claims 6-9 are rejected under 35 U.S.C. 103 as obvious over Horikx, U.S. Pat. Pub. No. 20160293811 to Hussell et al. (Hussel).
Regarding Claim 6-9, Horikx teaches the electroluminescent devices of claims 1 and 2, but does not explicitly teach a confinement layer on a side of the transparent substrate which the electroluminescent chips are attached to, and surrounding the electroluminescent chips made of an organic material and on the same thickness scale as the LED.
However, in analogous art, Hussel teaches in Fig. 1J an LED (not numbered) having a confinement layer 112 made of an organic material (silicone [0055]) on either side and on the same thickness scale as the LED (see Figs. 1D or 1J). It would have been obvious to the person of ordinary skill 

Claims 10 and 11 are rejected under 35 U.S.C. 103 as obvious over Horikx and Hussel and further in view of U.S. Pat. Pub. No. 20110049545 to Basin et al. (Basin).
Regarding Claim 10 and 11, Horikx and Hussel teach the electroluminescent devices of claims 6 and 7, further comprising: 
a planarization layer 106 covering the confinement layer and the electroluminescent chips; and 
a drive circuit 104 [0042] on the insulating layer, wherein the planarization layer exposes electrodes of the electroluminescent chips, and the drive circuit is electrically connected with the exposed electrodes of the electroluminescent chips through vias.
Horikx and Hussell do not explicitly teach an insulating layer covering the planarization layer where vias penetrating through the insulating layer. However, in analogous art, Basin teaches in Fig. 6 an insulating layer 38 having vias 40 penetrating, the layer 38 supporting an LED surrounded by a reflective material 32 and planaraization layer 24.  It would have been obvious to the person of ordinary skill at the time of filing to include the teaching of Hussell to protect and encapsulate the vias.

Regarding Claims 12 and 13, Horikx, Hussel and Basin teach the electroluminescent devices of claims 1 and 2, further comprising:   a package layer 32 of Basin covering the electroluminescent chips; an insulating layer 28 of Basin covering the package layer; and a drive circuit 104 of Hussell on the insulating layer, wherein the package layer exposes electrodes 18 of Basin of the electroluminescent chips, and the drive circuit is electrically connected with the exposed electrodes of the electroluminescent chips through vias 40 of Basin penetrating through the insulating layer.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as obvious over Horikx, U.S. Pat. Pub. No. 20130105770 to Pschenitzka et al. (Pschenitzka).
Regarding Claims 21 and 22, Horikx teaches the electroluminescent devices of claims 1 and 2, but does not explicitly teach a transmittance enhancement layer directly between the LED and the transparent substrate.
However, in analogous art, Pschenitzka teaches in Fig. 3A at least, a transmittance enhancement layer 58 that is directly between an LED 62/70/76 and a transparent substrate 54. It would have been obvious to the person of ordinary skill at the time of filing to include the transmittance enhancement film of Pschenitzka to further enhance light out-coupling and reduce internal reflection, as taught by Pschenitzka [0037].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666.  The examiner can normally be reached on Mon-Fri 8:00- 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVREN SEVEN/Primary Examiner, Art Unit 2812